Citation Nr: 1541066	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-23 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date of September 23, 2008, for the grant of service connection for amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.  The Veteran died in April 2010 and the appellant is his surviving spouse.  In a February 2015 determination letter, the RO accepted the appellant as the Veteran's substitute in the claim pending at the time of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for ALS, effective January 22, 2009.  Thereafter, in March 2010, the Veteran entered a notice of disagreement as to the assigned effective date.  While the RO adjudicated such claim on the basis of clear and unmistakable error and, subsequently, the appellant's claim as one for accrued benefits, the Board finds that the current appeal stems from the June 2009 rating decision that assigned the original effective date of January 22, 2009.

In an October 2013 VA Form 646, August 2014 brief, and May 2015 brief, the appellant's representative argued that the effective date of the grant of service connection for ALS should be September 23, 2008, the date of the liberalizing law.  Therefore, the Board finds that the appellant has indicated her intent to limit the appeal to entitlement to an effective date of September 23, 2008, for the grant of service connection for ALS.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Hamilton v. Brown, 4 Vet App. 528, 544 (1993).  Accordingly, the issue on appeal has been characterized as shown on the title page of this decision.

The Board observes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents reveals that, with the exception of August 2014 and May 2015 briefs submitted by the appellant's representative, and a February 2015 substitution determination, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.   


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for ALS on January 22, 2009, within one year of the effective date of a liberalizing regulation (38 C.F.R. § 3.318), and service connection was granted pursuant to such regulation in a June 2009 rating decision.

2.  The competent medical evidence of record indicates that the development of ALS manifested prior to the September 23, 2008 effective date of the liberalizing law.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of September 23, 2008, for the grant of service connection for ALS have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.318, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant has limited her appeal to entitlement to an effective date of September 23, 2008, for the grant of service connection for ALS.  As the Board's decision herein awards such an effective date, such is a full grant of the benefit sought on appeal and, therefore, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Generally, except as otherwise provided, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

However, effective September 23, 2008, VA issued a regulation establishing presumptive service connection for ALS.  See 38 C.F.R. § 3.318; see also 73 Fed. Reg. 54691 (Sept. 23, 2008).  This regulation provides that the development of ALS manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease if the veteran had active, continuous service of 90 days or more.  38 C.F.R. § 3.318.

The law provides that where a claim for compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

For section 5110(g) to apply, it must be determined that a liberalizing change in the law was enacted and that the ultimate grant of benefits was awarded "pursuant to" the change in the law.  See Brown (Vola) v. Nicholson, 21 Vet. App. 290, 295 (2007) (en banc).  If these threshold issues are met, then the claimant can receive the earlier effective date if the evidence establishes that (1) "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue" and (2) such "eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 C.F.R. § 3.114(a).

Here, there is no question that establishment of presumptive service connection for ALS is a liberalizing act, as the United States Court of Appeals for Veterans Claims (Court) has held that amendments creating presumptive service connection for diseases constitute liberalizing laws.  Brown, supra (recognizing that creating presumptive service connection for ischemic heart disease for former prisoners of war is a liberalizing amendment); Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  Regarding whether the grant of service connection was made "pursuant to" the change in law, the Board notes that the RO noted in its June 2009 rating decision that service connection for ALS was granted on the basis of such newly established presumption.

In the instant case, the Veteran's original claim of service connection for ALS was received by the RO on January 22, 2009.  Consequently, service connection for ALS was granted in a June 2009 rating decision as of such date.  However, as the Veteran's claim was reviewed within one year of the liberalizing regulation providing presumptive service connection for ALS, and service connection was granted as the result of such regulation, he is entitled to an effective date of the liberalizing regulation if he met the criteria for that benefit as of the date of that regulation.  

The medical evidence of record indicates that, in December 2008, the Veteran underwent testing, to include neurological examination and a needle EMG, which strongly suggested the presence of motor neuron disease, such as ALS.  ALS was definitively diagnosed in January 2009.  However, in numerous lay statements of record, the appellant argued that the Veteran had symptoms of ALS prior to his formal diagnosis.  

Additionally, in a December 17, 2008 letter, Dr. I.R. noted that the Veteran had "gradually worsening weakness in the lower extremities from the fall of last year."  The Veteran "noticed fatigability in the legs which was gradually getting worse to the point of difficulty standing up from sitting position, climbing stairs which became especially noticeable in the spring of this year."  Two to three months later, the Veteran "noticed weakening of the handgrip and difficulty raising the arms, reaching overhead."  Dr. I.R. stated that "EMG results strongly suggest the presence of motor neuron disease, such as ALS."

In a January 16, 2009 report, Dr. M.M. stated that the Veteran began experiencing fatigue in his legs in May 2008, which "progressed to difficulty climbing stairs and he now has difficulty getting up from a seated position."  Approximately two months after the onset of the symptoms in his legs, the Veteran started noticing weakness in his upper extremities. 

In a report dated May 15, 2009, Dr. J.R. indicated that the Veteran's symptom onset was in May 2008.

In July 2015, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) to determine whether the above-noted symptoms reported prior to the Veteran's definitive diagnosis in January 2009 were early manifestations of ALS.

In August 2015, a VA neurologist, provided an opinion after reviewing the medical evidence of record.  She concluded:

There is unequivocal evidence that [the Veteran] was suffering from ALS, probably by the spring of 2008 and definitely by the summer of 2008 when he developed weakness of hand grip, in addition to other neurological symptoms (generalized fatigue, muscle cramps, double vision, dysarthria and dysphagia).  While EMG on 12/17/2008 demonstrated bilateral carpal tunnel syndrome, which could have accounted for this weakness of grip, this does not explain his numerous other neurological complaints, specifically difficulty raising his arms overhead, muscle cramps, fatigue, dysarthria and dysphagia, which, in my opinion, are indubitably due to ALS.

The Board finds the expert VA opinion to be highly probative and persuasive.  As such, the Board finds that the development of the Veteran's ALS manifested prior to September 23, 2008, and an effective date for service connection is warranted as of such date.  In reaching such decision, the Board has resolved any doubt in favor of the appellant.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.114(a), 3.318, 3.400.


ORDER

An effective date of September 23, 2008, for the award of service connection for ALS is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


